Mr. Justice Johnson
delivered the opinion of the court.
The first question would perhaps furnish some room for speculation, as there is considerable diversity and perplexity in the authorities relied on. It is only important, however, that there should be a- known and established rule on the subject, and we are relieved from the necessity of investigating the question by the unanimous concur - *504renco or the ovan in the opinion that the plain tiff is nor entitled to recover more than the penalty of the bond.
Greggs for the motion.
Star It, contra.
On the second question also there is no difference of «pinion. The plaintiff is entitled, under the act of the legislature of 1815, to interest on his judgment, from its date up to the tinte of satisfaction, and to have his execution therefor: And in an action founded on such a judgment, he is also entitled to recover the interest.
The motion in this case is therefore granted only so far ?s relates to the interest which accrued subsequent to the judgment.
| ustices Colcock, Nof.t, Richardson and Huger, concur red.